IN THE UNITED STATES DISTRICT COURT

FOR THE DISTR.ICT OF DELAWARE

 

 

DEERE & COMPANY,
Plaintiff,
v. Civil Action No. 18-827-CFC
AGCO CORPORATION, .
Defendant.
DEERE & COMPANY,
Plaintiff,
v. Civil Action No. 18-828-CFC
PRECISION PLANTING LLC,
Defendant.
MEMORANDUM ORDER

Defendants AGCO Corporation and Precision Planting LLC have jointly
moved pursuant to 28 U.S.C. § l404(a) to transfer to the Central District of Illinois
these patent infringement actions filed by Deere & Company. Defendants have
jointly filed identical motions in both civil actions. See D.I. 19 in both Civil
Action Nos. 18-827 and 18-828. AGCO and Precision Planting are both

incorporated in Delaware. Precision Planting is headquartered and has its principal

place of business in the Central District of Illinois. Precision Planting is a recently-
acquired subsidiary of AGCO. AGCO has another subsidiary, GSI, With three
facilities in the Central District of Illinois, but AGCO is headquartered and has its
principal place of business in Duluth, Georgia. GSI is not a defendant in this case.

The parties have asked that I consolidate these actions, see D.I. 31 at 2 n.2,
and Defendants have asked that I transfer both actions. Defendants do not want me
to transfer only one of the actions; on the contrary, they have presented me with an
“all or nothing” choice _- either transfer both actions or deny Defendants’
motions. See Tr. of Dec. 20, 2018 Hr’g at 6:21-7:19. Accordingly, I will deny
Defendants’ motions because there is a “real question” about whether Deere could
have sued AGCO in the Central District of Illinois.

Section 1404(a) provides that “[f]or the convenience of the parties and
witnesses, in the interests of justice, a district court may transfer any civil action to
any other district or division Where it might have been brought.” 28 U.S.C. §
l404(a). Under § 1404(a), an action “might have been brought” in the transferee
forum “only if the plaintiff had an ‘unqualified right’ to bring the action in the
transferee forum at the time of the commencement of the action.” Shutte v. Armco
Steel Corp., 431 F.2d 22, 24 (3d Cir. 1970). “If there is a ‘real question’ whether a
plaintiff could have commenced the action originally in the transferee forum, it is

evident that [the plaintiff] would not have an unqualified right to bring [its] cause

in the transferee forum.” Id. (citation omitted). In Shutte, the Third Circuit
considered there to be a “real question” about whether suit could have been
brought in the proposed transferee forum against one of the two defendants moving
for transfer, because although jurisdiction over the defendant was proper under
Missouri’s long-arm statute, “the legality of that statute had not been adjudicated,
and there were strong doubts as to its validity.” Id.

A patent infringement case “may be brought in the judicial district where the
defendant resides, or Where the defendant has committed acts of infringement and
has a regular and established place of business.” 28 U.S.C. § 1400(b). Under §
1400(b), a domestic corporation “resides” only in its state of incorporation TC
Heartland LLC v. Kraft Foods Grp. Brands LLC, 137 S. Ct. 1514, 1521 (2017).
Therefore, AGCO “resides” only in Delaware. So as a prerequisite to transferring
this case under § 1404(a), there must be no “real question” about whether AGCO
has “a regular and established place of business” in the Central District of Illinois.

“In deciding whether a defendant has a regular and established place of
business in a district, no precise rule has been laid down and each case depends on
its own facts.” In re Cray Inc., 871 F.3d 1355, 1362 (Fed. Cir. 2017). There are,
however, certain statutory “requirements” that “must be present.” ]d. First, “[t]he
statute requires a ‘place.”’ Id. “The second requirement . . . is that the place ‘must

be a regular and established place of business.”’ Id. “[T]he third requirement” is

that the place must be “a place of the defendant.” Id. at 1363 (emphasis in
original). “The[se] ‘requirements’ . . . inform whether there exist the necessary
elements, but do not supplant the language of the statute.” Id. at 1362.

AGCO argues that it has a “regular and established place of business” in the
Central District of Illinois because its subsidiary GSI has three facilities there. D.I.
20 at 9; D.I. 34 at 5-7. Deere argues that GSI’s facilities are not “place[s] of
[AGCO]” and therefore that Cray’s third requirement for proper venue would not
have been satisfied if Deere had originally sued AGCO in the Central District of
Illinois. D.I. 31 at 5 (second alteration in original) (internal quotation marks and
citation omitted).

In Cray, the Federal Circuit explained that whether a place of business is “of
the defendant” under § l400(b) depends on multiple factors:

Relevant considerations include whether the
defendant owns or leases the place, or exercises other
attributes of possession or control over the place. One
can also recognize that a small business might operate
from a home; if that is a place of business of the
defendant, that can be a place of business satisfying the
requirement of the statute.

Another consideration might be whether the
defendant conditioned employment on an employee’s
continued residence in the district or the storing of
materials at a place in the district so that they can be
distributed or sold from that place. Marketing or
advertisements also may be relevant, but only to the
extent they indicate that the defendant itself holds out a
place for its business.

. . . [A] defendant’s representations that it has a
place of business in the district are relevant to the
inquiry. Potentially relevant inquiries include whether
the defendant lists the alleged place of business on a
website, or in a telephone or other directory; or places its
name on a sign associated with or on the building itself.
But the mere fact that a defendant has advertised that it
has a place of business or has even set up an office is not
sufficient; the defendant must actually engage in business
from that location. . . .

A further consideration for this requirement might
be the nature and activity of the alleged place of business
of the defendant in the district in comparison with that of
other places of business of the defendant in other venues.
871 F.3d at 1363-64 (emphasis in original). Cray does not discuss whether a
defendant’s subsidiary’s presence in a place is a relevant consideration Moreover,
as far as I am aware, neither the Supreme Court nor the Federal Circuit has ruled

¢¢

on whether a defendant’s subsidiary’s place of business” could be one that “the
defendant has” for purposes of § 1400(b).

Whether Deere could have sued AGCO in the Central District of Illinois
therefore is a question of first impression that depends on the impact of recent

judicial interpretations of the patent venue statute and requires an open-ended

multifactor inquiry just to satisfy one of three “requirements” for proper venue.l

 

l Defendants argue that “Deere uses the wrong legal standard” to determine
whether AGCO has “a regular and established place of business” in the Central
District of Illinois. D.I. 34 at 5. Defendants and Deere both cite Cray’s
requirement that “a regular and established place of business” must be “of the

5

Accordingly, I consider there to be a “real question” about whether Deere could
have sued AGCO in the Central District of Illinois. I will therefore deny
Defendants’ joint motion to transfer (D.I. 19).

Wherefore, on this 9th day of January 2019, IT IS HEREBY ORDERED

that:

 

defendant” under § 1400(b). D.I. 31 at 5; D.I. 34 at 5 . Deere discusses in its brief
the general rules about when corporate formalities can be ignored such that venue
over a dispute involving a parent corporation would be proper because of its
wholly-owned subsidiary’s ties to the venue, D.I. 31 at 5-7, but Defendants
suggest that these general rules surrounding “corporate separateness” are not
relevant to interpreting the patent venue statute under Cray, D.I. 34 at 5-6.
Defendants instead analyze whether GSI’s facilities are “of the defendant” using
only the factors established in Cray under Cray’s open-ended multifactor test, D.I.
34 at 5-7, criticizing Deere for “not analyz[ing] any of the Cray factors,” D.I. 34 at
6. The parties’ disagreement over the relevant legal rules and principles
underscores the uncertainty about whether Deere could sue AGCO for patent
infringement in the Central District of Illinois. See David A. Serati, Filling the
Jurisprudential Gap: “Regular and Establishea' Place of Business ” Aj?er In Re
Cray, Inc., 96 WASH U. L. REV. 395, 416 (2018) (analyzing the definition of
“regular and established place of business” under § 1400(b) after the Federal
Circuit’s decision in Cray and noting that Cray “provides little guidance” for cases
wherein “plaintiffs [] only allege a corporate defendant’s subsidiary in the
district”); Robert Tapparo, The Supreme Court ana' the F ederal Circuit Turn
Patent Inji‘ingement Venue Jurz'sprudence Upsia’e Down, 7 AM. U. BUS. L. REV.
407, 419 (2018) (“The Supreme Court and Federal Circuit have not presented a
straightforward method for distinguishing between a separate corporate subsidiary
[and] a corporate subsidiary that operates as ‘the place of the defendant’ even
though the two entities file separate financial documents and have separate legal
structures This ambiguity will continue to lead to differing results for similar
factual situations across different circuits.”).

6

1. Defendants AGCO Corporation and Precision Planting LLC’s Motion to
Transfer Venue (D.I. 19) in Civil Action No. 18-827-CFC is DENIED;
and

2. Defendants AGCO Corporation and Precision Planting LLC’s Motion to
Transfer Venue (D.I. 19) in Civil Action No. 18-828-CFC is DENIED.

. &,/L

CONNOLLY, UNITED S"IMES DISTR_ICT IUDGE

